Citation Nr: 1706311	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-31 275	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army National Guard from December 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction has since transferred to the VA Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran originally filed claims of entitlement to service connection for PTSD and a mental condition, and that these issues have been separately certified to the Board.  Because the Board is granting service connection for PTSD, the Board is recharacterizing the second issue as "entitlement to service connection for an acquired psychiatric disorder other than PTSD."  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is at least as likely as not related to active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's PTSD claim is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims that his PTSD is the result of physical, verbal, and emotional abuse he suffered while in service.  He, therefore, believes service connection is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

With regard to a present disability, a February 2013 letter from the Veteran's private physician diagnoses him with PTSD in accordance with DSM-5.  The first elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Board notes there is no specific documentation of the Veteran's claimed in-service abuse.  However, a January 1975 service treatment record notes complaints of vomiting due to anxiety.  Additionally, personnel records indicate that he was separated subsequent to a January 1975 mental hygiene examination showing situational maladjustment treated with Valium.  These in-service records support the Veteran's contention that he experienced stressors in service.  In addition, VA medical records and a lay statement from the Veteran's sister record the Veteran's post-service assertions that he suffered in-service assault.  Given the Veteran's service treatment and personnel records, combined with the Veteran's reports to his sister, VA, and his healthcare providers of in-service assault, the Board accepts the Veteran's claimed personal assault stressors as credible.  The second elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service experiences and his current PTSD.  September 2012 and February 2013 letters from the Veteran's private physician noted the Veteran's diagnosis of PTSD, as well as his reports of in-service personal assaults.  The private physician concluded that the Veteran's PTSD was due to his in-service stressors.  Affording the Veteran the benefit of the doubt, the Board concludes that the final elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C.A. § 5107(b) (West 2014).  

Based on the foregoing, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Although the February 2013 letter from the Veteran's private physician provides a medical nexus for PTSD, it does not address the Veteran's other diagnosed psychiatric disorder, including delusional disorder.  Despite the evidence of current psychiatric diagnoses other than PTSD, the evidence of inservice anxiety and conceded personal assault, and his contentions that his current diagnoses are related to his service, the Veteran has not been afforded a VA examination to address the etiology of his acquired psychiatric diagnoses other than PTSD.  This claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination with an appropriate VA examiner to address the nature and etiology of his acquired psychiatric disorder other than PTSD.  The examiner must review the claims file and the examination report must reflect that such a review was conducted.  

The examiner must list all psychiatric diagnoses that the Veteran has or has had during the appeals period (September 2009 to the present).  S/he must then state whether it is at least as likely as not that each of these diagnoses began in or are related to service.  

If the examiner determines that one or more of the Veteran's psychiatric diagnoses is unrelated to service, s/he must identify the specific symptoms and resulting occupational and social impairment of this diagnosis to the extent possible.  In providing this opinion, the examiner should specifically address the February 2013 private opinion diagnosing delusional disorder.  

	(CONTINUED ON NEXT PAGE)

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim for an acquired psychiatric disorder other than PTSD should be readjudicated.   If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
                                 A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


